Citation Nr: 0609612	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  05-29 945	)	DATE
	)
	)




THE ISSUE

Whether a February 28, 2005, Board of Veterans Appeals 
(Board) decision, which denied entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, of 
the United States Code, should be revised or reversed, on the 
basis of clear and unmistakable error (CUE).  





ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in September 2005 seeking the Board's review 
of the February 28, 2005, Board decision, which denied 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, of the United States Code to determine 
whether that decision involved CUE.

2.  The Board received notice on November 8, 2005, that the 
CUE motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of the February 28, 2005, decision denying 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, of the United States Code to determine 
whether that decision involved CUE, should be dismissed.  38 
C.F.R. § 20.1404(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2005), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).





ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2005).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.
 
 
 
 


